DETAILED ACTION
Claims 1-18 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6, 9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over MARUMOTO et al (U.S. Patent Application Publication 2017/0186620) in view of YASSERI et al (U.S. Patent Application Publication 2011/0189858).
With regards to claim 1, Marumoto discloses a semiconductor structure processing method, comprising: providing a semiconductor substrate, which is provided with feature portions (Paragraphs [0014], [0043]-[0045], [0103] Figures 2A, 2B); cleaning the semiconductor structure, and forming an oxide layer on surfaces of the feature portions after the feature portions are cleaned (Paragraphs [0025], [005]-[0040, [0105] discloses cleaning the surface and forming an oxide surface with the cleaning composition or by exposure to air); drying the semiconductor structure (Paragraphs [0026], [0041]-[0042]); and removing the oxide layer (Paragraph [0027], [0045], [0050], [0086]-[0105] Figure 2B), wherein during drying, one feature portion of at least one group of adjacent feature portions inclines towards another feature portion adjacent thereto, and a distance between said one inclined feature portion and the other feature portion adjacent thereto after drying is smaller than a distance there between before drying (Paragraphs [0043]-[0044] Figure 2A).
Marumoto does not explicitly disclose having a mask layer on top surfaces; ashing a semiconductor structure comprising the semiconductor substrate, the feature portions and the mask layer; removing the mask layer.
Yasseri discloses a semiconductor structuring processing method comprising etching a high aspect ratio nanostructure using a wafer 301, with bae layer 306 with resist pattern 305 wherein the silicon base layer 206 is etch using the resist pattern 205 to form nanostructures 302 followed by an sashing process to remove the photoresist material prior to cleaning (Paragraphs [0004], [0017]-[0018], [0023]-[0025]) rendering obvious having a mask layer on top surfaces; ashing a semiconductor structure comprising the semiconductor substrate, the feature portions and the mask layer; removing the mask layer.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Marumoto to include the mask and ashing as rendered obvious by Yasseri because the reference inf Yasseri discloses that the photoresist is used as a mask to determine what silicon based material to remove and what to leave behind during the etching step (Paragraph [0024]) and the ashing process is suitable for removing the photoresist prior to additional processing (Paragraph [0021], [0025]).
With regards to claim 6, the modified teachings of Marumoto renders obvious wherein a mixed liquid of NH4OH,. H2O2 and H2O is sued in the cleaning and a volume ratio of NH4OH, H2O2 and H2O satisfies NH4OH:H2O2:H2O = 1:1~4:20~200 (Paragraphs 0036], [0105] discloses SC1). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 9, the modified teachings of Marumoto renders obvious further comprising performing a compensation treatment of the oxide layer after drying the semiconductor structure and before removing the oxide layer (Paragraphs [0091]-[0093] discloses performing at treatment with ammonia gas and hydrogen fluoride gas).
With regards to claims 12-13, the modified teachings Marumoto renders obvious removing g the oxide layer comprises supplying a chemical gas to the oxide layer to react with the oxide layer at a third temperature wherein the third temperature is in a range of 40~80°C (Marumoto Paragraphs [0087]-[0093]) which overlaps Applicant’s claimed range of 30 ~150° and after the reaction performing a thermal treatment of the oxide layer at a fourth temperature and supplying a carrier gas to the oxide layer at the same time to remove the oxide layer by evaporation wherein the fourth temperature is in a range of about 100 ~ 200°C (Marumoto Paragraphs [0098]-[0099]).
With regards to claim 14, the modified teachings of Marumoto discloses wherein the etching gas combination is elected such that is reacts with oxide film to form a reaction byproduct or water to remove the oxide between sticking points 2a without etching the feature of convex portions 2 (Marumoto Paragraphs [0087]-[0100]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the etching ration of the chemical gas to the mask layer and feature portions to amounts including Applicant’s claimed amount of more than 500:1 in order to ensure the silicon oxide layer was removed without further etching the convex portions as taught by the modified teachings of Marumoto. (Marumoto Paragraphs [0087]-[0100] MPEP 2144.05(II)(A)).
With regards to clam 15, the modified teachings of Marumoto renders obvious wherein the chemical gas at least comprises ammonia and hydrogen fluoride and the carrier gas at least comprises nitrogen or argon (Marumoto Paragraphs [0090]-[0099]).
With regards to claim 16, the modified teachings of Marumoto renders obvious wherein an aspect ratio of the feature portions disposed on the substrate is 10:1 to 25:1 (Yasseri Paragraph [0017]) which renders obvious Applicant’s claimed amount of 10. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05
With regards to claim 17, Marumoto discloses a semiconductor structure processing method, comprising: providing a semiconductor substrate, etching the semiconductor substrate to form discrete feature portions (2) (Paragraphs [0014], [0043]-[0045], [0103] Figures 2A, 2B); cleaning and drying the semiconductor substrate in sequence, wherein an oxide layer is formed on a surface of the semiconductor structure after the semiconductor structure is cleaned (Paragraphs [0025]-[0026], [005]-[0042], [0105] discloses cleaning and drying the surface and forming an oxide surface with the cleaning composition or by exposure to air); and removing the oxide layer (Paragraph [0027], [0045], [0050], [0086]-[0105] Figure 2B).
Marumoto does not explicitly disclose having a mask layer on top surfaces; ashing a semiconductor structure comprising the semiconductor substrate, the feature portions and the mask layer; removing the mask layer.
Yasseri discloses a semiconductor structuring processing method comprising etching a high aspect ratio nanostructure using a wafer 301, with bae layer 306 with resist pattern 305 wherein the silicon base layer 206 is etch using the resist pattern 205 to form nanostructures 302 followed by an sashing process to remove the photoresist material prior to cleaning (Paragraphs [0004], [0017]-[0018], [0023]-[0025]) rendering obvious having a mask layer on top surfaces; ashing a semiconductor structure comprising the semiconductor substrate, the feature portions and the mask layer; removing the mask layer.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Marumoto to include the mask and ashing as rendered obvious by Yasseri because the reference inf Yasseri discloses that the photoresist is used as a mask to determine what silicon based material to remove and what to leave behind during the etching step (Paragraph [0024]) and the ashing process is suitable for removing the photoresist prior to additional processing (Paragraph [0021], [0025]).
With regards to claim 18, the modified teachings of Marumoto renders obvious wherein an aspect ratio of the feature portions disposed on the substrate is 10:1 to 25:1 (Yasseri Paragraph [0017]) which renders obvious Applicant’s claimed amount of 10. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05

Claim(s) 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over MARUMOTO et al (U.S. Patent Application Publication 2017/0186620) in view of YASSERI et al (U.S. Patent Application Publication 2011/0189858), as applied to claims 1, 6, 9 and 12-18, in further view of SAVAS et al (U.S. Patent Application Publication 2008/0022839).
With regards to claim 2, the modified teachings of Marumoto renders obvious the limitations of claim 1 as previously discussed.
The modified teachings of Marumoto does not explicitly disclose wherein the ashing the semiconductor structure comprises: ashing the semiconductor structure by using an oxygen free first mixed gas.
Savas discloses a method of ashing a semiconductor substrate comprising ashing the semiconductor substrate by using an oxygen free first gas mix (Paragraphs [0066]-[0067]).
It would have been prima facie obvious to one of ordinary skill prior to the effective filing date of the invention to further modify the modified method of Marumoto to include the oxygen free ashing as rendered obvious by Savas because the refence of Savas teaches that such ashing allows removal of the photoresist without chemically affecting underlying layers (Paragraph [0067]).
With regards to claim 3, the modified teachings of Marumoto renders obvious wherein the first mixed gas at least comprises hydrogen and nitrogen (Savas Paragraph [0067]).
With regards to claim 4, the modified teachings of Marumoto renders obvious the limitations of claim 1 as previously discussed.
The modified teachings of Marumoto does not explicitly disclose wherein the ashing the semiconductor structure comprises: ashing the semiconductor structure by using a second mixed gas which contains oxygen.
Savas discloses a method of ashing a semiconductor substrate comprising ashing the substrate in a two-step process wherein the second mixed gas contains oxygen (Paragraphs [0098]-[0103]) rendering obvious ashing the semiconductor structure by using a second mixed gas which contains oxygen.
It would have been prima facie obvious to one of ordinary skill prior to the effective filing date of the invention to further modify the modified method of Marumoto to include the oxygen ashing as rendered obvious by Savas because the refence of Savas teaches that such ashing allows removal of the photoresist while limiting deposition and etching of the sidewalls (Paragraph [0102]).
With regards to claim 5, the modified teachings of Marumoto renders obvious wherein the second mixed gas at least comprises hydrogen, nitrogen and oxygen (Savas Paragraph [0102]).

Claim(s) 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over MARUMOTO et al (U.S. Patent Application Publication 2017/0186620) in view of YASSERI et al (U.S. Patent Application Publication 2011/0189858), as applied to claims 1, 6, 9 and 12-18, in further view of MIKHAYLICHENKO et al (U.S. Patent Application Publication 2011/0183522).
With regards to claims 7 and 8, the modified teachings of Marumoto renders obvious wherein drying the semiconductor substrate comprises: drying the surface of the feature portions by using isopropanol at a first temperature wherein the first temperature is in a rang of 40°C to 80°C (Marumoto Paragraphs [0042], [0091]) which overlaps Applicant’s claimed range of 60 ~ 80°C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
However the modified teachings of Marumoto does not explicitly disclose drying the bottom of the semiconductor substrate by using deionized water at a second temperature while drying the surfaces of the featured portions.
Mikhaylichenko discloses a semiconductor processing method comprising patterning high aspect ratio features wherein the features are dried at an elevated temperature using deionized water and isopropanol (Paragraphs [0005], [0021], [0025], [0030]). As such Marumoto as modified by Yasseri and Mikhaylichenko renders obvious drying the surface of the feature portions by using isopropanol at a first temperature (Marumoto Paragraphs [0042], [0091]) and drying the bottom of the semiconductor substrate by using deionized water at a second temperature while drying the surfaces of the feature portions (Mikhaylichenko Paragraphs [0005], [0021], [0025], [0030]) wherein the first temperature and the second temperature are the same and in a range of 40°C to 80°C (Marumoto Paragraphs [0042], [0091]) which overlaps Applicant’s claimed range of 60 ~ 80°C.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Marumoto to include the deionized water drying as rendered obvious by Mikhaylichenko because the reference of Mikhaylichenko teaches that the combined use of isopropanol and water controls the surface tension during drying (Paragraph [0030]).

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713